NO.      95-179

                IN THE SUPREME COURT OF THE STATE OF MONTANA
                                                 1995


TRUSTEES OF FRAZER PUBLIC               SCHOOL
DISTRICT NO. 2-ZB,
         Appellant/Respondent           and Respondent,
                -v-
PATRICIA      C. BIRD,
         Respondent/Cross-Appellant               Appellant.




APPEAL FROM:          District  Court of the Seventeenth Judicial   District,
                       In and for the County of Valley,
                       The Honorable  John C. McKeon, Judge presiding.


COUNSEL OF RECORD:
                For   Appellant:
                       Patricia       C. Bird,      Wolf   Point,         Montana,        pro    se

                For   Respondent:
                       James Rector,   Glasgow,                Montana;      Robert        J.    Savage,
                       Sidney, Montana


                                           Submitted       on Briefs:           August          17,    1995
                                                                 Decided:        August          24,    1995
Filed:           AUG.24 lQQ5
Justice       James C. Nelson                      delivered          the Opinion             of the Court.

          Patricia            C. Bird          (Bird),         pro       se,    appeals           from       the     March 8,
1995,       order        of     the        Seventeenth             Judicial            District            Court,          Valley
County,        granting                the        Fraser       Public          School          District             No.         2-2B
Trustees'           (Trustees)               motion        to dismiss.            We affirm.
          Before         the        District         Court        was Bird's             cross-appeal                   from     the
February            16,         1994,             Decision           and       Order          of          Nancy          Keenan,
Superintendent                  of        Public      Instruction                (Keenan)            in     which          Keenan
upheld        the        Valley            County          Superintendent's                    findings             that         the
Trustees        improperly                 terminated             Bird     from        her     position            as a non-
certified           teacher's               aide      in    violation            of     the         school         district's
written       policy           and ordered            her reinstatement.                      Bird        cross-appealed
Keenan's       Decision               and Order,
          to the extent that said Decision and Order (I) does not
          provide that Ms. Bird is entitled    to lost earnings    from
          March 23, 1992, to the date of reinstatement          of her
          employment and (2) denies her request for attorney       fees
          for her appeal and such other actions as may be necessary
          to enforce said Decision and Order.
          Citing      our decision                  in Harris         v. Bauer           (1983),          206 Mont. 480,
672 P.2d 26,        the     District         Court         dismissed           with        prejudice             Bird's
appeal       on the basis                  that     neither          the Valley           County Superintendent
nor Keenan had addressed                            or determined              any issues             regarding            Bird's
entitlement              to     "back pay" or attorney                         fees.
          Our review                 of    the      District          Court's           conclusions                of     law       is
plenary.                 We          simply         determine              whether            the         trial          judge's
interpretation                 of the law is correct.                          Steer,        Inc.     v. Department                 of
Revenue        (1990),               245 Mont. 470,      474-75,          803 P.2d 601,       603.           In
Harris,          we held          that          the      district              court        was        subject             to     the
Administrative              Procedure              Act,            5 2-4-704,              MCA, in           its         judicial
review       of contested              cases,          in effect,             sitting        as a lower                 appellate
tribunal,          basing        its      conclusions                on the printed                 record.               Harris,
672 P.2d at 32,             (citing            Yanzick         v. School Dist.                No. 23, etc.                     (1982)
196 Mont. 375,     387-88,             641 P.2d 431,                 438-39.)            We also               held     that
the     trial      court      can review                 only         those       issues          determined               by the
State        Superintendent,                  which,          in    turn,        reviews          only        those            issues
determined          by the County Superintendent.                                       Harris,        672 P.2d at 32.
          Here,     neither             the      Valley            County       Superintendent                     nor      Keenan
addressed          or determined                any issues            regarding            Bird's        entitlement                to
"back pay" or attorney                        fees.      Accordingly,                pursuant           to our decision
in Harris,          we hold that                the District                Court properly               concluded               that
it     was without         jurisdiction                 to entertain              Bird's          appeal           and that         it
correctly          dismissed            her appeal             with        prejudice.
          On appeal         to         this      Court         Bird        attacks          the     District              Court's
decision          by arguing            issues         that        were never            raised        in the District
Court        appeal,      including             the applicability                       of the Montana Wrongful
Discharge           from         Employment               Act          and        claims          of         blacklisting,
conspiracy,            emotional              distress         and punitive                damages.                It    requires
no lengthy          recitation                of authority             that      we will          not address                  issues
and matters            raised           for      the     first         time       on appeal             to     this            Court.
Dagel v. Manzer               (1991),            251 Mont. 176,       178,      823 P.2d 874,                   875-76.
Bird      failed       to preserve              the issues             she now raises                  on appeal               in any
of     the      proceedings             before         the         lower      tribunals.               Accordingly,                 we
will      not address            those         here.




 -
       Affirmed.
       Pursuant    to Section     I,    Paragraph     3(c),     Montana Supreme Court
1988 Internal      Operating    Rules,     this   decision      shall     not be cited     as
precedent    and shall   be published        by its    filing    as a public         document
with   the Clerk    of this     Court    and by a report         of its     result     to the
West Publishing      Company.